          Case 6:19-cv-00283-MK               Document 24       Filed 04/08/20   Page 1 of 4




Luke W. Reese, OSB No. 076129
lreese@ghrlawyers.com
GARRETT HEMANN ROBERTSON P.C.
1011 Commercial Street N.E.
Salem, Oregon 97301-1049
Tel: (503) 581-1501
Fax: (503) 581-5891
        Of Attorneys for Defendants


                                  UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON

                                            EUGENE DIVISION

 NICOLE GILILLAND, an individual                              No.   6:19-cv-00283-AA

                                         Plaintiff,
                                                              DEFENDANTS’ MOTION TO STAY
                        vs.                                   DEADLINES PENDING RULING ON
                                                              PLAINTIFF’S ATTORNEY’S
 SOUTHWESTERN OREGON                                          MOTION TO WITHDRAW
 COMMUNITY COLLEGE DISTRICT
 by and through its BOARD OF
 EDUCATION, an Oregon community
 college district and board;
 SOUTHWESTERN OREGON
 COMMUNITY COLLEGE, an Oregon
 community college; PATTY SCOTT,
 an individual; TIM DAILY, an individual;
 FRANCISCO SALDIVAR; an individual;
 SUSAN WALKER, an individual;
 MELISSA SPERRY, an individual;
 PAMELA WICK, an individual,

                                     Defendants.
        Defendants, Southwestern Oregon Community College, Patty Scott, Tim Daily, Francisco

Saldivar, Susan Walker, Melissa Sperry, and Pamela Wick, respectfully move this Court for an

Order staying the existing case management deadlines pending a ruling on plaintiff’s counsel’s

Notice and Motion to Withdraw as Attorney of Record. This Motion is supported by the pleadings

and motions of record, the following Points and Authorities, and the attached Declaration of

Luke W. Reese.


 DEFENDANTS’ MOTION TO STAY DEADLINES:                                                         Page - 1
 Gililland v. Southwestern Oregon Community College, et al.
             Case 6:19-cv-00283-MK               Document 24     Filed 04/08/20        Page 2 of 4




                                             POINTS AND AUTHORITIES

           Pursuant to this Court’s Order of October 25, 2019, the following case management

deadlines are currently in effect:

           “Discovery is to be completed by 4/20/2020. Joint Alternate Dispute Resolution
           report is due by 4/20/2020. Dispositive Motions are due by 5/20/2020. Pretrial
           order and Expert disclosures are due by 6/22/2020 or 30 days following the Court’s
           ruling on any dispositive motions.”
On January 22, 2020, however, plaintiff’s counsel, Kevin Brague, filed a Notice and Motion to

Withdraw as Attorney of Record. In his supporting declaration, Mr. Brague attested that plaintiff

had terminated his representation as of January 15, 2020.

           On February 3, 2020, defendants responded that they did not object to the motion. But in an

effort to maintain the existing case management schedule, and in light of recent communications

from plaintiff directly to defense counsel, defendants requested that the Court either require plaintiff

to obtain new counsel within thirty (30) days or show cause as to why she should be allowed to

proceed pro se. 1 Shortly thereafter, this Court was forced to limit operations in response to the

COVID-19 crisis, and has not yet ruled on Mr. Brague’s motion.

           Meanwhile, plaintiff continues to contact defense counsel directly, as she no longer

recognizes Mr. Brague as her attorney. Dec. of Reese, ¶¶ 3-4. At the same time, plaintiff remains a

represented party in the eyes of the Court. As a result, defense counsel has been unable to have the

conferrals necessary to meet the existing deadlines. Dec. of Reese, ¶ 5.




1
         Plaintiff has sent a number of email communications direct to defense counsel, making threats and
demands, despite counsel’s attempts to remind her that all communications need to go through Mr. Brague until his
Motion to Withdraw is ruled upon. Several of those emails were attached as exhibits to defense counsel’s
declaration in support of defendants’ Response to Plaintiff’s Attorney’s Motion to Withdraw. Dec. of Reese,
¶¶ 2-3.


    DEFENDANTS’ MOTION TO STAY DEADLINES:                                                              Page - 2
    Gililland v. Southwestern Oregon Community College, et al.
             Case 6:19-cv-00283-MK               Document 24        Filed 04/08/20        Page 3 of 4




           For those reasons, defendants respectfully request that the Court exercise its discretion 2 to

stay the existing case management deadlines pending a ruling on plaintiff’s counsel’s Notice and

Motion to Withdraw as Attorney of Record.

           DATED this 8th day of April 2020.

                                   GARRETT HEMANN ROBERTSON P.C.



                                                s/ Luke W. Reese
                                       Luke W. Reese (OSB No. 076129)
                                            lreese@ghrlawyers.com
                                      Shayna M. Rogers (OSB No. 134698)
                                           srogers@ghrlawyers.com
                                             Phone: 503-581-1501
                                               Fax: 503-581-5891
                                          Of Attorneys for Defendants




2
         Neither the Federal Rules of Civil Procedure nor Oregon’s Local Rules of Civil Procedure prescribe a
process or standard for a motion to stay proceedings. However, as the U.S. Supreme Court has observed, “[T]he
power to stay proceedings is incidental to the power inherent in every court to control the disposition of the causes
on its docket with economy of time and effort for itself, for counsel, and for litigants.” Dependable Highway
Express, Inc. v. Navigators Ins. Co., 498 F3d 1059, 1066 (9th Cir 2007) (quoting Landis v. North American Co., 299
US 248, 254, 57 S Ct 163, 81 L Ed 153 (1936)).

    DEFENDANTS’ MOTION TO STAY DEADLINES:                                                                  Page - 3
    Gililland v. Southwestern Oregon Community College, et al.
          Case 6:19-cv-00283-MK                Document 24             Filed 04/08/20   Page 4 of 4




                                      CERTIFICATE OF SERVICE

        I hereby certify that I caused to be served the foregoing Defendants’ Motion to Stay
Deadlines Pending Ruling on Plaintiff’s Attorney’s Motion to Withdraw on the date
indicated below,

        [X]       Via First-Class Mail with postage prepaid
        [X]       Via Electronic Filing
        [ ]       Via Facsimile Transmission
        [ ]       Via Hand Delivery
        [ ]       Via Overnight Delivery

to the following person(s) a true copy thereof, contained in a sealed envelope (if other than by
facsimile transmission), addressed to said person(s) at their last known addresses indicated
below:

 Nicole Gililland                                              KEVIN C. BRAGUE
 PO Box 158                                                    The Brague Law Firm
 51668 Blue River Drive, #4                                    1205 NW 25th Avenue
 Blue River OR 97413                                           Portland OR 97210
 Email: nicolegililland15@gmail.com                            OSB No. 050428
      Plaintiff pro se                                         Phone: 503-922-2243
                                                               Fax: 503-226-3131
                                                               Email: kevin@braguelawfirm.com
                                                                    Attorney for Plaintiff
 Nicole Gililland
 608 Grant Avenue, #19
 Ogden UT 84404
      Plaintiff pro se


        DATED April 8, 2020.

                                GARRETT HEMANN ROBERTSON P.C.



                                              s/ Luke W. Reese
                                     Luke W. Reese (OSB No. 076129)
                                          lreese@ghrlawyers.com
                                    Shayna M. Rogers (OSB No. 134698)
                                         srogers@ghrlawyers.com
                                           Phone: 503-581-1501
                                             Fax: 503-581-5891
                                        Of Attorneys for Defendants
        4846-5821-7401, v. 1




 CERTIFICATE OF SERVICE:                                                                              Page - 4
 Gililland v. Southwestern Oregon Community College District, et al.
